

AMENDMENT TO SHARE PURCHASE AGREEMENT and
POST CLOSING AGREEMENT


THIS AMENDMENT TO SHARE PURCHASE AGREEMENT and POST CLOSING AGREEMENT
(“Agreement”) is made as of September 7, 2011 by and between MONKEY ROCK GROUP,
INC., a Delaware corporation whose offices are at 38626 Wolf Court, Eustis,
Florida 32736  (“MONKEY ROCK”); NISSI GROUP INCORPORATED, a Hawaiian
company  whose address is 291 S. Main Street, Suite J, Yuma, AZ 85364 (“NISSI”);
JOHN ANTHONY DENT and MATTHEW DENT (individually and collectively the
“Shareholder(s)”).


WITNESSETH:


WHEREAS, Monkey Rock, Nissi and the Shareholders have entered into a Share
Purchase Agreement dated June 23, 2011 (the “Agreement”).
 
 
WHEREAS, the Parties have determined that the Agreement needs to be amended in
certain respects.


NOW, THEREFORE, in consideration of the covenants and mutual promises contained
herein and other good and valuable consideration, the receipt and legal
sufficiency of which are hereby acknowledged and intending to be legally bound
hereby, the parties agree as follows:


1.           Notwithstanding anything contained in the Agreement to the
contrary, it is the intention of the parties that Monkey Rock shall be the
surviving entity in the contemplated transaction and the Agreement shall be read
and or amended in all respects to provide the same.  Further that the shares
purchased by Nissi pursuant to the Agreement shall be deemed to have been
acquired by the Nissi shareholders pursuant to the ratio of ownership of Nissi
before the purchase and not by Nissi for its own account.


2.           The Parties agree that upon receipt of the Transfer Agent’s report,
that the issued and outstanding common stock of the Company as of the date
hereof is 17,806,248 and that 301,795 shares of common stock have been
authorized to be issued by the Board, but have not been issued.  These shares
are reflected on the attached Schedule A, attached hereto and incorporated
herein by reference and will be issued post-closing.


3.           The Parties have agreed to Close the transaction contemplated
without the Seller complying with Section 2.05 of the Agreement, provided
however, that the Shareholders/Sellers hereby warrant and represent that they
will continue post-closing to provide the auditor/consultants/attorney’s and
management any and all assistance necessary to enable the auditor to finalize
the December 31, 2010 audit, and to complete the 3/31/11 and 6/30/11 Quarterly
financials.  John Anthony Dent hereby agrees to review, verify and certify to
management that the 10-K and 10-Q’s for the periods listed are true and correct
to the best of his knowledge and ability to induce new management to sign said
reports. Nissi certifies to the Seller that the 10-K and the 10-Q’s shall be
filed with the SEC within 7 days from the date the Audit is complete and
delivered.


4.           The Parties have been made aware that Monkey Rock is not compliant
with Delaware annual corporate filing requirement and that certain fees and
fines may be due and owing in bringing the Company current.  The Parties agree
that they will work together to ensure that the appropriate filings are made
post-closing and that any monies needed will be the responsibility of the
Sellers.

 
1

--------------------------------------------------------------------------------

 
 
5.           Upon reinstatement with the State of Delaware, the Parties shall
immediately file the Articles of Amendment creating the Series A Preferred
Stock, which has been approved by the Board of Directors pursuant to a
Resolution dated August 18, 2011.


6.           The Parties have been made aware of an IRS Notice of Levy against
assets of Monkey Rock Group, LLC. (the “LLC”).   The Sellers represent and
warrant that this liability is not that of Monkey Rock and Sellers hereby
indemnify and hold harmless the Purchaser and the Company, their agents and
assigns, against any and all liability arising from the operations of the LLC,
both pre and post-closing.


6.           On or before October 15, 2011 the Seller shall have completed
the  LLC sale contemplated in the Agreement, including all necessary documents,
and all Parties hereby agree to provide such assistance as shall be necessary to
accomplish the same.


7.           Until such time as Items 3, 4 & 5  hereof have been completed, the
Seller’s shares shall be issued in Seller’s names and delivered to escrow to be
held by Kimberly L. Graus, as Escrow Agent to be promptly delivered to Sellers,
without need for further action, and upon a showing that the (a) Audit is
complete and (b) the Company has been reinstated in the State of Delaware.  The
Escrow Agent shall be indemnified by the parties for all actions taken pursuant
to the terms hereof.


8.           The Purchase Price of $149,674.76 has been paid in part as
indicated on the attached Schedule B, attached hereto and incorporated herein by
reference.  The remaining Purchase Price shall be paid to the providers on or
before September 30, 2011.


9.           Execution and delivery of this Amendment by exchange of facsimile
copies bearing the facsimile signature of a party shall constitute a valid and
binding execution and delivery of this Agreement by such party. Such facsimile
copies shall constitute enforceable original documents.


10.         No other changes to the Agreement other than those described herein
are contemplated or meant by the parties hereto.


11.         This Agreement may be executed in any number of counterparts, each
of which will for all purposes be deemed to be an original, and all of which are
identical.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.


ATTEST:



   
MONKEY ROCK GROUP, INC.
           
By: 
/s/
 
 
John Anthony Dent, President & CEO


 
2

--------------------------------------------------------------------------------

 


ATTEST:
                 
NISSI GROUP INCORPORATED
           
By: 
/s/
 
 
Print Name & Title: Dexter Aspacio
           
SHAREHOLDERS:
           
By:
/s/
 
 
John Anthony Dent
           
By:
/s/
 
 
Matthew Dent
       
ESCROW AGENT:
             
BY: 
/s/
     
Kimberly L. Graus, P.A.
     


 
3

--------------------------------------------------------------------------------

 

SCHEDULE A


SHARES TO BE ISSUED POST CLOSING:


100,000
 
to Cirus
1,795
 
to Ken Hoffman
100,000
 
to Clemente
100,000
 
to Southridge



 
·
Exact names and backup documents to be provided prior to shares being issued.



500,000 shares of common stock are claimed to be owed to Sage Ventures, however,
Sellers dispute this amount.  Seller’s will work with Purchaser post-closing to
resolve this discrepancy.

 
4

--------------------------------------------------------------------------------

 